Exhibit 10.5

 

JPMORGAN CHASE BANK, N.A.   GOLDMAN SACHS CREDIT PARTNERS L.P. J.P. MORGAN
SECURITIES INC.   GOLDMAN SACHS BANK USA 270 Park Avenue   85 Broad Street New
York, NY 10017   New York, NY 10004

 

October 20, 2008

 

Project Table

Amended and Restated Commitment Letter

 

Altria Group, Inc.

6601 West Broad Street

Richmond, Virginia 23230

Attention: Mr. William F. Gifford, Vice President and Treasurer

Ladies and Gentlemen:

Altria Group, Inc., a Virginia corporation (“Altria” or “you”), has advised J.P.
Morgan Securities Inc. (“JPM”), JPMorgan Chase Bank, N.A. (“JPMCB”), Goldman
Sachs Credit Partners L.P. (“GSCP” and, together with JPM, in their capacities
as arrangers, the “Joint Lead Arrangers”) and Goldman Sachs Bank USA (“GSB” and,
together with GSCP and JPMCB, in their capacities as Lenders (as defined
herein), the “Original Initial Lenders”), that it intends to acquire all of the
outstanding capital stock of UST Inc. (“Target”) pursuant to the Agreement and
Plan of Merger among Altria, Armchair Merger Sub, Inc. and Target dated as of
September 7, 2008, as amended by Amendment No. 1 dated as of October 2, 2008
(the “Merger Agreement”), under which a newly created, wholly-owned subsidiary
of Altria will merge into Target (the “Acquisition”), and has requested that the
Joint Lead Arrangers agree to structure and arrange a senior 364-day bridge loan
facility in an aggregate amount of US$7,000,000,000 (the “New Bridge Facility”)
to provide a portion of the financing for the Acquisition and related
transactions. You have also requested that each of JPMCB, GSCP, GSB and certain
other financial institutions (including, where applicable, the Additional
Initial Lenders) commit to provide a portion of the New Bridge Facility, that
JPMCB, GSCP and certain other financial institutions consent, in their
capacities as lenders under the US$4,000,000,000 364-Day Bridge Loan Agreement
dated as of January 28, 2008 (the “Existing Bridge Facility”), among Altria and
the agents and lenders parties thereto, to the amendments described in Exhibit B
hereto, including the provisions relating to the extension of their commitments
thereunder (the “Existing Bridge Facility Amendment”), and that JPMCB, William
Street Commitment Corporation, an affiliate of GSCP, and certain other financial
institutions (including, where applicable, the Additional Initial Lenders)
consent, in their capacities as lenders under the 5-Year Revolving



--------------------------------------------------------------------------------

Credit Agreement dated as of April 15, 2005 (the “5-Year Revolver”), among
Altria and the agents and lenders parties thereto, to the amendments described
in Exhibit C hereto (the “5-Year Revolver Amendment”, and together with the
Existing Bridge Facility Amendment, the “Amendments”). This Amended and Restated
Commitment Letter amends and restates in its entirety the Commitment Letter
dated as of September 7, 2008, by and among Altria, the Joint Lead Arrangers and
the Original Initial Lenders.

The Joint Lead Arrangers are pleased to advise you that they are willing to act
as joint lead arrangers and bookrunners for the New Bridge Facility.

Furthermore, (a) JPMCB is pleased to advise you of its commitment to provide
US$3,500,000,000 of the New Bridge Facility and consent to the Amendments,
(b) GSCP is pleased to advise you of its commitment to provide US$3,165,000,000
of the New Bridge Facility and to consent to the Existing Bridge Facility
Amendment, (c) GSB is pleased to advise you of its commitment to provide
US$335,000,000 of the New Bridge Facility, and (d) William Street Commitment
Corporation is pleased to advise you of its commitment, solely in its capacity
as a lender under the 5-Year Revolver, to consent to the 5-Year Revolver
Amendment, in each case, upon the terms and subject to the conditions set forth
or referred to in this commitment letter (the “Commitment Letter”) and in the
applicable Summary of Terms and Conditions attached hereto as Exhibit A, Exhibit
B and Exhibit C (collectively, the “Term Sheets”). It is understood that the
commitments of the Initial Lenders (as defined below) under the New Bridge
Facility will be reduced as provided under “Reduction, Cancellation or
Prepayment: Mandatory Prepayment” in Exhibit A hereto.

It is agreed that JPMCB and GSCP will act as the administrative agents, and that
the Joint Lead Arrangers will act as the exclusive joint lead arrangers and
bookrunners, for the New Bridge Facility, and each will, in such capacities,
perform the duties and exercise the authority customarily performed and
exercised by it in such roles (it being understood that JPMCB alone will perform
the duties and exercise the authority customarily performed and exercised by an
administrative agent). It is agreed that JPMorgan will have “left placement” in
the Confidential Information Memorandum and any other marketing materials or
advertisements relating to the New Bridge Facility.

We understand that you intend to refinance the New Bridge Facility with one or
more offerings of your debt securities. In the event you determine that the New
Bridge Facility or a portion thereof cannot or should not be refinanced or
replaced by such an offering of securities and you elect to refinance or replace
it with any credit or similar facilities (“Replacement Facilities”), you hereby
agree that you will offer the Joint Lead Arrangers the opportunity to be the
exclusive joint lead arrangers and bookrunners, respectively, for any such
Replacement Facilities arranged by or on behalf of you or any of your
subsidiaries (including Target or its subsidiaries), whether such facilities are
established prior to, on or after the date on which the Acquisition is
consummated (the “Closing Date”). You acknowledge and agree that the engagement
of the Joint Lead Arrangers hereunder shall not constitute or give rise to any
obligation to provide or arrange any Replacement Facility, it being agreed that
any such obligation that they may hereafter undertake would be set forth in a
commitment letter to be entered into by you and the Joint Lead Arrangers.

 

2



--------------------------------------------------------------------------------

The Joint Lead Arrangers intend to syndicate the New Bridge Facility to a group
of financial institutions (the “Lenders”) selected as provided below. The Joint
Lead Arrangers intend to commence syndication efforts promptly, and you agree
actively to assist the Joint Lead Arrangers in completing a successful
syndication (as defined in the Amended Fee Letter dated the date hereof among
you, the Original Initial Lenders and the Joint Lead Arrangers (the “Amended Fee
Letter”)). Such assistance shall include (a) your using commercially reasonable
efforts to ensure that the syndication efforts benefit materially from your
existing lending relationships, (b) as necessary and to the extent mutually
agreed upon, direct contact between appropriate senior management and advisors
of Altria and the proposed lenders (and your endeavoring, without being required
to initiate any enforcement action, to arrange such contact between Target’s
appropriate senior management and advisors and the proposed lenders, to the
extent Target is obligated under the Merger Agreement to make such senior
management and advisors available to facilitate the syndication), (c) your
assistance (including your endeavoring, without being required to initiate any
enforcement action, to arrange for Target and its advisors to assist, to the
extent Target is obligated under the Merger Agreement to provide such assistance
to facilitate the syndication) in the preparation of Confidential Information
Memoranda and other marketing materials to be used in connection with the
syndication (collectively, “Information Materials”) and (d) the hosting, with
the Joint Lead Arrangers, of one or two conference calls with prospective
Lenders at times to be mutually agreed and, if each of the Joint Lead Arrangers
determines and advises you that it would be advisable in order to facilitate a
successful syndication, a meeting for potential Lenders. You agree to afford the
Joint Lead Arrangers a period of at least 30 days from the launch of the General
Syndication to syndicate the New Bridge Facility. In addition, to facilitate an
orderly and successful syndication of the New Bridge Facility, you agree that,
until the earlier of the completion of a successful syndication and 60 days
following the date of effectiveness of the New Bridge Facility, you and your
subsidiaries will not syndicate or issue, attempt to syndicate or issue or
announce the syndication or issuance of any debt facility or any debt or
equity-linked security of Altria or its subsidiaries (other than any such
offering or placement of debt securities to refinance or replace the New Bridge
Facility or the Existing Bridge Facility and any issuance of commercial paper,
it being understood that nothing herein shall prevent you from borrowing under
the Existing Bridge Facility or the 5-Year Revolver).

It is contemplated that following the public announcement of your agreement to
acquire Target, and prior to the general syndication of the Facility (the
“General Syndication”), the Original Initial Lenders may assign portions of
their commitments hereunder to one or more of the financial institutions
heretofore agreed upon by you and the Joint Lead Arrangers (or any other
financial institution subsequently identified by the Joint Lead Arrangers and
approved by you) (the solicitation of and assignments to such financial
institutions prior to the General Syndication being referred to as the “Initial
Syndication”, and any such financial institution to which such an assignment is
made pursuant to an accession letter in the form of Exhibit D hereto (an
“Accession Letter”) before the commencement of the General Syndication being
referred to as an “Additional Initial Lender” and together with the Original
Initial Lenders, the “Initial Lenders”), and that upon any such assignment the
Original Initial Lenders shall be released pro rata in accordance with their
commitments from the portions of their commitments so assigned. It is agreed
that, after giving effect to all assignments made as part of the Initial
Syndication, (a) JPMCB on the one hand, and GSCP and GSB on the other, will have
equal commitments in respect of the New Bridge Facility and (b) no institution
will have a commitment in excess of the

 

3



--------------------------------------------------------------------------------

commitment of JPMCB or the aggregate commitments of GSCP and GSB without your
consent. In connection with any such assignments, you agree, at the request of
the Original Initial Lenders, that you will enter into appropriate documentation
(including, if requested by the Original Initial Lenders or by you, an Accession
Letter under which the Additional Initial Lenders become parties to this
Commitment Letter and extend commitments directly to you) containing such
provisions relating to the allocation of titles, rights and responsibilities in
connection with the Initial Syndication of the New Bridge Facility and
compensation as the Original Initial Lenders shall request (but which will not,
except as agreed by you, add any conditions to the availability of the New
Bridge Facility or change the terms of the New Bridge Facility or the
compensation payable by you in connection therewith as set forth in the Term
Sheet and in the Fee Letters (as defined below)). It is agreed that each
Additional Initial Lender will be designated as a Syndication Agent, and that
each Additional Initial Lender or an affiliate identified by it will be
designated as an Arranger, of the New Bridge Facility.

The Joint Lead Arrangers will, in consultation with you, manage all aspects of
the syndication of the New Bridge Facility in accordance with the terms hereof
and of the Amended Fee Letter and the Additional Initial Lender Fee Letter (as
defined below), including decisions as to the selection of institutions to be
approached and when they will be approached, when their commitments will be
accepted, which institutions will participate, the allocations of the
commitments among the Lenders and the amount and distribution of fees among the
Lenders. It is agreed that all such decisions, including decisions as to
institutions to be approached, shall be made in a manner consistent with the
syndication strategy agreed upon by you and the Joint Lead Arrangers prior to
the date hereof, except to the extent the Joint Lead Arrangers determine, after
consultation with you, that changes from such strategy are advisable to
facilitate a successful syndication. To assist the Joint Lead Arrangers in their
syndication efforts, you agree promptly to prepare and provide to them such
information with respect to Altria and Target, including financial information,
as they may reasonably request in connection with the arrangement and
syndication of the New Bridge Facility, it being understood that any financial
information requested in addition to the financial information provided to the
Joint Lead Arrangers prior to the date hereof shall be mutually agreed to by the
Joint Lead Arrangers and you.

You hereby represent and covenant that (a) all information (other than
projections, forecasts, budgets, estimates and other forward-looking statements
(collectively, the “Projections”) and information of a general economic or
industry specific nature) that has been or will be made available to the Joint
Lead Arrangers or the Initial Lenders by you or any of your representatives (the
“Information”), when taken as a whole with other Information then or heretofore
made available, is or will, when furnished, be complete and correct in all
material respects and does not or will not, when furnished, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein not materially misleading in light of
the circumstances under which such statements are made and (b) the Projections
that have been or will be made available to the Joint Lead Arrangers, the
Initial Lenders or any of the Lenders by or on behalf of you in connection with
the transactions contemplated hereby have been (or, in the case of Projections
prepared after the date hereof, will be) prepared in good faith based upon
assumptions believed by you to be reasonable at the time of preparation thereof
(it being understood that projections by their nature are inherently uncertain
and no assurances are being given that the results reflected in the Projections
will be achieved); provided that, with respect to any Information or Projections
prepared by Target, such

 

4



--------------------------------------------------------------------------------

representation and warranty is made only to your knowledge. You agree that if at
any time prior to the earlier of the completion of a successful syndication and
60 days following the date of effectiveness of the New Bridge Facility the
representation and warranty in the immediately preceding sentence would not be
true if the Information and Projections were being furnished and such
representation and warranty were being made at such time, then you will promptly
supplement the Information and the Projections so that such representation or
warranty would be true under those circumstances. You understand that in
connection with the New Bridge Facility and the Amendments the Joint Lead
Arrangers and the Initial Lenders may use and rely on the Information without
independent verification thereof.

The Initial Lenders’ commitments hereunder and the Joint Lead Arrangers’
agreements to perform the services described herein are subject to (a) there not
having occurred or become known to the Initial Lenders and the Joint Lead
Arrangers any material adverse change in the financial condition or operations
of Altria and its subsidiaries, taken as a whole (other than a material adverse
change related to litigation against Altria or any of its subsidiaries) since
December 31, 2007, except as disclosed in Altria’s Annual Report on Form 10-K
for the year ended December 31, 2007, Quarterly Reports on Form 10-Q for the
quarters ended March 31, 2008 and June 30, 2008, and in any Current Report on
Form 8-K filed subsequent to June 30, 2008 but prior to the date hereof, and
there not having occurred any “Company Material Adverse Effect”, as defined in
the Merger Agreement (but only to the extent you would have the right under the
Merger Agreement not to consummate the Acquisition), (b) the negotiation,
execution and delivery on or before the End Date, as defined below (or such
other date as may be mutually agreed among the parties hereto), of definitive
documentation with respect to the New Bridge Facility satisfactory to the
Initial Lenders and their counsel, (c) the payment of fees pursuant to the Fee
Letters and the performance by you of your other material obligations hereunder
and under the Fee Letters, and (d) the other conditions set forth or referred to
in the Term Sheets. This Commitment Letter may be terminated by you at any time
at your option upon payment of all fees, expenses and other amounts then payable
hereunder. As used herein, “End Date” shall mean the nine month anniversary of
the date of the Merger Agreement or such later date (but not later than the
twelve month anniversary of the date of the Merger Agreement) to which such “End
Date” shall be extended in accordance with Section 8.2(a) of the Merger
Agreement.

As consideration for the Initial Lenders’ commitments hereunder and the Joint
Lead Arrangers’ and the Initial Lenders’ agreements to perform the services
described herein, you agree to pay to the Joint Leader Arrangers and the Initial
Lenders, as applicable, the fees as set forth in (a) the Amended Fee Letter,
(b) the Additional Initial Lender Fee Letter dated the date hereof among you,
the Original Initial Lenders and the Joint Lead Arrangers (the “Additional
Initial Lender Fee Letter”) and (c) the Administrative Agent Fee Letter dated
September 7, 2008 between Altria and JPMCB (the “Administrative Agent Fee
Letter” and, together with the Amended Fee Letter and the Additional Initial
Lender Fee Letter, the “Fee Letters”).

You agree (a) to indemnify and hold harmless the Joint Lead Arrangers, the
Initial Lenders, their respective affiliates and their respective officers,
directors, employees, advisors, and agents (each, an “indemnified person”) from
and against any and all losses, claims, damages and liabilities to which any
such indemnified person may become subject arising out of or in connection with
this Commitment Letter (as now or heretofore in effect), the New Bridge

 

5



--------------------------------------------------------------------------------

Facility, the use of the proceeds thereof, the Amendments or any claim,
litigation, investigation or proceeding relating to any of the foregoing,
regardless of whether any indemnified person is a party thereto, and to
reimburse each indemnified person upon demand for any legal or other expenses
incurred in connection with investigating or defending any of the foregoing;
provided that the foregoing indemnity will not, as to any indemnified person,
apply to losses, claims, damages, liabilities or related expenses to the extent
they are found by a final, non-appealable judgment of a court to arise from the
willful misconduct, bad faith or gross negligence of such indemnified person,
and (b) to reimburse the Joint Lead Arrangers, the Initial Lenders and their
respective affiliates on demand for all reasonable out-of-pocket expenses
(including (x) due diligence expenses and (y) reasonable fees, charges and
disbursements of a single counsel incurred in connection with the New Bridge
Facility, the Amendments and any related documentation (including this
Commitment Letter, the Term Sheets and the definitive financing documentation);
provided that upon receipt by an indemnified person of notice of any such
matter, such indemnified person shall promptly notify you with respect thereto.
Notwithstanding the foregoing, your obligation to pay legal fees and expenses
under clause (a) of the preceding sentence will be subject to the conditions
that: (i) you shall not be responsible for the fees and expenses of more than
one such separate counsel (and, where appropriate, local counsel) for all
indemnified persons in any single matter; and (ii) you shall not be obligated to
reimburse any indemnified person in advance of a final determination of such
matter unless such indemnified person agrees in writing to remit such amounts to
you in the event that it is ultimately determined in respect of such matter that
the indemnified person was guilty of gross negligence, bad faith or willful
misconduct. Failure by an indemnified person to provide the notice required
above shall not relieve you of your responsibilities to such indemnified person
hereunder except to the extent you are prejudiced by such failure. You shall
have no liability for any settlement effected without your written consent. The
parties hereto agree that information and materials may be distributed or sent
through electronic means (including IntraLinks) and that the use of such means
is expressly authorized hereby and that no party hereto shall be responsible for
the misuse of any such information or other materials by unauthorized recipients
thereof. In addition, no party hereto shall be liable for any special, indirect,
consequential or punitive damages in connection with the New Bridge Facility or
the Amendments.

You acknowledge that the Joint Lead Arrangers, the Initial Lenders and their
affiliates (the terms “Joint Lead Arrangers” and “Initial Lenders” as used below
in this paragraph being understood to include such affiliates) may be providing
debt financing, equity capital or other services (including financial advisory
services) to other companies in respect of which you or Target may have
conflicting interests. Neither the Joint Lead Arrangers nor the Initial Lenders
will use confidential information obtained from you by virtue of the
transactions contemplated hereby or their other relationships with you in
connection with the performance by them of services for other companies, and
neither the Joint Lead Arrangers nor the Initial Lenders will furnish any such
information to other companies. You also acknowledge that neither the Joint Lead
Arrangers nor the Initial Lenders have any obligation to use in connection with
the transactions contemplated hereby, or to furnish to you, confidential
information obtained from other companies. Each Joint Lead Arranger and Initial
Lender acknowledges and agrees that it will comply with the confidentiality
agreement attached hereto as Schedule 1.

This Commitment Letter shall not be assignable by you without the prior written
consent of the Joint Lead Arrangers and the Initial Lenders (and any purported
assignment

 

6



--------------------------------------------------------------------------------

without such consent shall be null and void), is intended to be solely for the
benefit of the parties hereto and is not intended to confer any benefits upon,
or create any rights in favor of, or be enforceable by or at the request of, any
person other than the parties hereto and the indemnified persons. This
Commitment Letter may not be amended or waived except by an instrument in
writing signed by you, the Joint Lead Arrangers and the Initial Lenders. This
Commitment Letter may be executed in any number of counterparts, each of which
shall be an original, and all of which, when taken together, shall constitute
one agreement. Delivery of an executed signature page of this Commitment Letter
by facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. This Commitment Letter and the Fee Letters are the only
agreements that have been entered into among the parties with respect to the New
Bridge Facility and the Amendments and set forth the entire understanding of the
respective parties with respect thereto. This Commitment Letter shall be
governed by, and construed in accordance with, the laws of the State of New
York. Any legal action or proceeding arising out of or related to this
Commitment Letter or the Fee Letters may be brought in the courts of the State
of New York or of the United States of America for the Southern District of New
York, and by execution and delivery of this Commitment Letter, the parties
hereto hereby consent to the non-exclusive jurisdiction of the aforesaid courts.
EACH PARTY HERETO, AS APPLICABLE, HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS COMMITMENT
LETTER, THE FEE LETTERS OR THE TRANSACTIONS CONTEMPLATED HEREBY.

This Commitment Letter is delivered to you on the understanding that none of
this Commitment Letter, the Term Sheet, the Fee Letters or any of their terms or
substance shall be disclosed, directly or indirectly, to any other person,
except that (a) this Commitment Letter, the Term Sheet, the Fee Letters and
their terms and substance may be disclosed (i) to your affiliates, directors,
officers, employees, agents, auditors, attorneys and other advisors and
representatives who are directly involved in the consideration of this matter or
(ii) as may be compelled in a judicial or administrative proceeding or as
otherwise required by law (in which case you agree to inform us promptly
thereof), (b) following your acceptance of this Commitment Letter and of the
Amended Fee Letter and the Additional Initial Lender Fee Letter, this Commitment
Letter, the Term Sheet and the terms and substance hereof and thereof (but not
the Fee Letters or the terms or substance thereof) may be disclosed to Target or
in one or more filings with the Securities and Exchange Commission and (c) in
connection with the General Syndication, the fees to be paid to Lenders assuming
commitments in the General Syndication may be disclosed to potential Lenders.

You agree that neither this Commitment Letter nor the Joint Lead Arrangers’ and
the Initial Lenders’ activities contemplated hereby will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between the Joint Lead Arrangers or the Initial Lenders, on the one hand, and
you or your subsidiaries, affiliates or stockholders, on the other.

The reimbursement, indemnification and confidentiality provisions contained
herein and in Schedule 1 shall remain in full force and effect regardless of
whether definitive financing documentation shall be executed and delivered and
notwithstanding the termination of this Commitment Letter or the Initial
Lenders’ commitments hereunder. In addition, if a

 

7



--------------------------------------------------------------------------------

successful syndication of the New Bridge Facility shall not have been completed,
the provisions contained herein with respect to the furnishing of information
and assistance in connection with the syndication shall remain in full force and
effect until a successful syndication shall have been completed.

Each Joint Lead Arranger and Initial Lender hereby notifies you that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies Altria and Philip Morris USA Inc.,
which information includes Altria’s and Philip Morris USA Inc.’s names and
addresses and other information that will allow such Joint Lead Arranger or
Initial Lender to identify Altria and Philip Morris USA Inc. in accordance with
the Patriot Act.

Each Additional Initial Lender that shall execute and deliver an Accession
Letter in the form of Exhibit D hereto that shall have been accepted by the
Company and the Joint Lead Arrangers shall become and thenceforth be a party
hereto with all the rights and obligations of an Additional Initial Lender and
an Initial Lender hereunder.

[Signature pages follow.]

 

8



--------------------------------------------------------------------------------

We are pleased to have been given the opportunity to assist you in connection
with this important financing.

 

Very truly yours,   JPMORGAN CHASE BANK, N.A.,   by  

/s/ Linda A. Carper

    Name: Linda A. Carper     Title:   Executive Director   J.P. MORGAN
SECURITIES INC.,   by  

/s/ Thomas D. Cassin

    Name: Thomas D. Cassin     Title:   Managing Director

 

9



--------------------------------------------------------------------------------

  GOLDMAN SACHS CREDIT PARTNERS L.P.,   by  

  /s/ Bruce H. Mendelsohn

    Name:   Bruce H. Mendelsohn     Title:   Authorized Signatory   GOLDMAN
SACHS BANK USA,   by  

  /s/ Mark Walton

    Name:   Mark Walton     Title:   Authorized Signatory

 

10



--------------------------------------------------------------------------------

WILLIAM STREET COMMITMENT CORPORATION (Recourse only to assets of William Street
Commitment Corporation), solely to confirm its commitment referred to in the
third paragraph of this Commitment Letter, by  

/s/ Mark Walton

  Name: Mark Walton   Title: Assistant Vice President

 

11



--------------------------------------------------------------------------------

Accepted and agreed to by: ALTRIA GROUP, INC. By:  

/s/ William F. Gifford

  Name:   William F. Gifford   Title:   Vice President and Treasurer Date:  

10/20/08

 

12



--------------------------------------------------------------------------------

Exhibit A

ALTRIA GROUP, INC.

Summary of Terms and Conditions

US$7,000,000,000 364-Day Bridge Loan Facility

 

Borrower:    Altria Group, Inc. (“Altria”). Guarantor:    Philip Morris USA Inc.
Facility:    US$7,000,000,000 364-Day Bridge Loan Facility (the “New Bridge
Facility”). The terms of the New Bridge Facility will be substantially similar
to the terms and conditions of Altria’s US$4,000,000,000 364-Day Bridge Loan
Facility dated as of January 28, 2008 (the “Existing Bridge Facility”) with the
exceptions set forth herein, including the following:    (a) The New Bridge
Facility will be a single draw term loan and the use of proceeds will be limited
to the financing of the acquisition by Altria of all of the outstanding capital
stock of UST Inc. (“Target”) pursuant to the Agreement and Plan of Merger among
Altria, Armchair Merger Sub, Inc. and Target dated as of September 7, 2008 (the
“Merger Agreement”) under which a newly created, wholly-owned subsidiary of
Altria will merge into Target (the “Acquisition”), and related transactions.   
(b) Mandatory prepayments are required in an amount equal to the net proceeds of
certain Capital Markets Financings (as defined below), borrowings under Debt
Facilities (as defined below) and asset sales.    (c) The Applicable Interest
Rate Margin will be increased.    (d) Duration fees will be paid.    (e)
Altria’s share repurchase program will be suspended under certain circumstances.
Purpose:    Financing the Acquisition and related transactions. Joint Lead
Arrangers and Bookrunners:    J.P. Morgan Securities Inc. (“JPM”) and Goldman
Sachs Credit Partners L.P. (“GSCP”).

 

A-1



--------------------------------------------------------------------------------

Administrative Agents:    JPMorgan Chase Bank, N.A. (“JPMCB”) and GSCP. Lenders:
   A syndicate of lenders, including JPMCB, GSCP, Goldman Sachs Bank USA,
arranged by the Joint Lead Arrangers and Altria. Availability:    One drawing
may be made under the New Bridge Facility on the Closing Date. Amortization:   
All principal payable under the New Bridge Facility shall be due in full on the
termination date of the New Bridge Facility. Maturity:    364 days from the date
on which the Acquisition is consummated (the “Closing Date”). Borrowing Options:
   (a) Base Rate Advances; and    (b) LIBO Rate Advances. Currency of
Borrowings:    U.S. Dollars. Interest:    Base Rate Advances    The Applicable
Interest Rate Margin (as defined below) plus the Base Rate (“Base Rate
Interest”). The Base Rate is the higher of (a) JPMCB’s Prime Rate and (b) the
Federal Funds Effective Rate plus  1/2 of 1%. Under Base Rate Advances, interest
will be calculated on the basis of a year of 365 or 366 days, as the case may
be, for the actual number of days elapsed and will be payable quarterly.    On
any day that Base Rate Advances are outstanding, the Base Rate Interest shall be
no less than the LIBO Rate Interest (defined below) that would be payable on
such day for a LIBO Rate Advance with a one month interest period.    LIBO Rate
Advances    The Applicable Interest Rate Margin (as defined below) plus the
applicable London Interbank Offered Rate for 1, 2, 3 or 6 month deposits (plus
Reg. D charges, if applicable) as determined by reference to the applicable
Reuters screen or, if such screen is not available, on the average of rates
quoted by the reference banks (“LIBO Rate Interest”). Under LIBO Rate Advances,
interest will be calculated on the basis of a 360-day year for the actual number
of days elapsed and will be payable at the end of

 

A-2



--------------------------------------------------------------------------------

 

the applicable interest period or every 3 months during any interest period
exceeding 3 months.

 

The “Applicable Interest Rate Margin” means for any LIBO Rate Advance for the
period specified below during which such LIBO Rate Advance remains outstanding a
percentage per annum equal to the percentage set forth below determined by
reference to the lower of (i) the rating of Altria’s long-term senior unsecured
debt from Standard & Poor’s and (ii) the rating of Altria’s long-term senior
unsecured debt from Moody’s, in each case in effect from time to time during
such period:

 

     

Rating

 

Applicable Interest

Rate Margin

     (1-90 days)  

(91-180

days)  

 

(181-270

days)  

 

(271-364

days)  

  

A-/A3 or higher

  1.7500%   2.0000%   2.2500%   2.5000%   

lower than A-/A3

and BBB/Baa2 or higher

(but, if BBB/Baa2, not on

negative watch)

  2.2500%   2.5000%   2.7500%   3.0000%   

BBB-/Baa3 or lower,

or BBB/Baa2 and on

negative watch

  2.7500%   3.0000%   3.2500%   3.5000%

 

  The Applicable Interest Rate Margin for any Base Rate Advance on any date will
equal the Applicable Interest Rate Margin for LIBO Rate Advances on such date
minus 1.00% per annum. Availability:   In a minimum amount of US$50,000,000 or
an integral multiple of US$1,000,000 in excess thereof, on same business day’s
notice for Base Rate Advances and 3 business days’ notice for LIBO Rate
Advances. Prepayment:   Optional: Altria may, upon same business day’s notice
for Base Rate Advances and at least 3 business days’ notice for LIBO Rate
Advances, prepay in full or in part the Advances without penalty; provided,
however, that Altria shall compensate Lenders for their losses, costs and
expenses reasonably incurred as a result of such prepayment; and provided,
further, that each partial prepayment shall be in a minimum amount of
US$50,000,000 or the remaining balance if less than

 

A-3



--------------------------------------------------------------------------------

  US$50,000,000.   Mandatory: Advances shall be prepaid in an aggregate amount
equal to 100% of the net proceeds of any (i) Capital Markets Financing
Transaction or borrowing under a Debt Facility (other than borrowings under
Altria’s US$3,500,000,000 5-Year Revolving Credit Facility (the “5-Year
Revolver”) or a credit agreement replacing the same in an aggregate amount not
exceeding the aggregate commitments under the 5-Year Revolver on September 7,
2008) or (ii) asset sale outside of Altria’s ordinary course of business
(subject to certain exceptions and thresholds to be determined), whether
occurring before or after the Closing Date, other than any such net proceeds up
to US$4,000,000,000 that are applied to reduce commitments under the Existing
Bridge Facility and, to the extent borrowings are outstanding thereunder, to
prepay such borrowings. Prepayments of LIBO Rate Advances under this paragraph
will be made on the last day of the current interest period for such LIBO Rate
Advances (but in no event more than 60 days after the receipt of the applicable
net proceeds). Prepayments of Base Rate Advances will be made on the third
business day following receipt of such net proceeds.  

“Capital Markets Financing Transaction” means the sale for cash or cash
equivalents, in a public offering registered under the Securities Act of 1933,
as amended, or an offering exempt from registration pursuant to Section 4(2),
Rule 144A or Regulation S thereunder, of capital stock issued by Altria or
notes, debentures or other debt securities issued by or guaranteed by Altria
having a maturity in excess of one year, offered in the domestic or foreign
capital markets.

 

“Debt Facility” means any debt facility with a term exceeding 364-days entered
into by Altria after the date hereof in the commercial bank market, other than
the issuance of commercial paper or other short-term debt programs, or a
domestic or foreign working capital facility.

 

A-4



--------------------------------------------------------------------------------

Duration Fee:     

Altria will pay to each Lender a Duration Fee at the Applicable Duration Fee
Rate (as defined below) on the amount of such Lender’s pro rata portion of
outstanding Advances at the applicable date.

 

“Applicable Duration Fee Rate” means for the relevant date a percentage equal to
the percentage set forth below:

     Date    Fee Rate     

(a)    90 days after Closing Date

   0.7500%     

(b)    90 days after payment under (a) above

   1.0000%     

(c)    Later of 180 days after payment under (a) above and December 1, 2009

   3.0000%

Taxes, Reserve

Requirements,

Capital Adequacy:

     All payments will be made free and clear of any present or future United
States tax, withholdings or other deductions whatsoever. Lenders will be subject
to mitigation provisions as under the Existing Bridge Facility. Altria will
agree to reimburse Eurodollar reserve requirements applicable to each Lender.
Altria will also agree to reimburse certain capital adequacy requirements,
subject to a cap of 0.15% per annum of each Lender’s Commitment.

Conditions Precedent

to Effectiveness

of Facility:

     Conditions precedent: the receipt by the Lenders of (i) satisfactory
opinions of counsel to Altria and of counsel to the Administrative Agents as to
the transactions contemplated hereby, (ii) such corporate resolutions,
certificates and other documentation from Altria as the Lenders shall reasonably
request, (iii) a certificate as to the accuracy of representations and
warranties and the absence of defaults, and (iv) in connection with the
guarantee to be provided by Philip Morris USA Inc., the receipt by the Lenders
of (A) evidence of authority and (B) a customary legal opinion.

 

A-5



--------------------------------------------------------------------------------

Conditions Precedent to Initial Borrowing:    (a) After giving effect to the
application of the proceeds of all borrowings to be made on the date of such
Advance (together with any other resources of Altria applied together therewith)
and after giving effect to the Acquisition, there shall exist no default under
the loan documents, and, except with respect to material adverse change and
material adverse litigation, the representations and warranties of Altria
therein shall be true and correct immediately prior to, and after giving effect
to, such application and after giving effect to the Acquisition, (b) the
substantially simultaneous completion of the Acquisition on the terms set forth
in the Merger Agreement, by the “End Date” referred to therein, without any
waivers of conditions or changes that are material and adverse to Altria or the
Lenders (it being agreed that the extension of the “End Date” referred to
therein under the conditions and to the date contemplated thereby will not
constitute such a change) that have not been approved by the Administrative
Agents (such approval not to be unreasonably withheld or delayed), (c) there not
having occurred any “Company Material Adverse Effect”, as defined in the Merger
Agreement (but only to the extent Altria would have the right under the Merger
Agreement not to consummate the Acquisition), (d) payment of fees and expenses
then due and payable as agreed and (e) the Closing Date does not occur prior to
January 2, 2009. Covenants:    Negative, affirmative and financial covenants:   
(b) Comply with laws (including, without limitation, ERISA).   

(a)    Maintain a ratio of consolidated EBITDA to consolidated interest expense
of not less than 4.0 to 1 on a rolling four quarters basis.

  

(b)    Maintain a ratio of aggregate consolidated debt to consolidated EBITDA of
no greater than 3.0 to 1 on a rolling four quarters basis.

  

(c)    Furnish or make available on the internet at www.altria.com (or any
successor or replacement website thereof), which website includes an option to
subscribe to a free service alerting subscribers by e-mail of new SEC filings,
if available, or by similar electronic means:

 

A-6



--------------------------------------------------------------------------------

  a. within 60 days after the end of each fiscal quarter, quarterly condensed
consolidated balance sheets and statements of earnings of Altria and its
Subsidiaries, certified by the chief financial officer of Altria;

 

  b. within 100 days after the end of each fiscal year, audited consolidated
financial statements of Altria and its Subsidiaries; and

 

  c. reports to shareholders and Form 8-Ks.

 

  (d) Within 5 days after a default or an event of default, furnish a statement
of the chief financial officer or treasurer of Altria setting forth the details
and actions taken with respect thereto.

 

  (e) Furnish all other historical business and financial information that any
Lender through the Administrative Agents may reasonably request.

 

  (f) Furnish within 60 days after the end of each fiscal quarter, a certificate
of the chief financial officer or treasurer of Altria certifying compliance with
the financial covenants described in (b) and (c) above.

 

  (g) Not create or permit any Major Subsidiary to create any liens, other than
certain agreed exceptions (including a basket equal to 15% of Altria’s
consolidated tangible assets).

 

  (h) Not merge or consolidate with any person, unless Altria or a Subsidiary
organized in the U.S. is the surviving entity and such surviving entity assumes
Altria’s obligations under the New Bridge Facility.

 

  (i) Suspend share repurchase in the event that (i) aggregate Commitments and
outstanding Advances under the New Bridge Facility and the Existing Bridge
Facility exceed US$3,000,000,000 and (ii) the rating of Altria’s long-term
senior unsecured debt is (A) BBB by Standard & Poor’s or Baa2 by Moody’s and
placed on negative credit watch by such rating agency or (B) is rated below BBB
by Standard & Poor’s or Baa2 by Moody’s.

 

A-7



--------------------------------------------------------------------------------

   “Subsidiary” means any corporation that is more than 50% owned.    “Major
Subsidiary” means any company organized in the U.S., Canada or certain European
countries, 50% or more owned by Altria with assets (after intercompany
eliminations) exceeding US$1,000,000,000. Representations and Warranties:   
Representations and warranties:   

(a)    Altria is a corporation duly organized, validly existing and in good
standing in Virginia;

  

(b)    the execution, delivery and performance of the loan documents, the
borrowings thereunder and the Acquisition are within Altria’s corporate powers,
have been duly authorized and do not contravene its (i) charter or by-laws or
(ii) any law, rule, regulation or order of any court or governmental agency or
any contractual restriction binding on or affecting it in any material respect;

  

(c)    no authorization and no notice or filing is required with any
governmental authority or regulatory body for the execution, delivery and
performance by Altria of the loan documents;

  

(d)    the loan documents when delivered are legal, valid and binding
obligations of Altria, subject to the effect of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other laws affecting
creditors’ rights generally, and subject, as to enforceability, to general
principles of equity and an implied covenant of fair dealing;

  

(e)    the most recent annual consolidated balance sheet and consolidated
statements of earnings of Altria and its Subsidiaries fairly present the
consolidated financial condition of Altria and its Subsidiaries, in accordance
with U.S. GAAP. Except as otherwise disclosed in a Form 8-K, there has been no
material adverse change in such condition or operations;

 

A-8



--------------------------------------------------------------------------------

  

(f)    there is no pending or threatened action or proceeding affecting Altria
or any of its Subsidiaries (i) that purports to affect the legality, validity or
enforceability of the loan documents or (ii) except as otherwise disclosed in a
Form 10-K, 10-Q or 8-K or in a certificate delivered to the Lenders, that may
materially adversely affect the financial condition or operations of Altria and
its Subsidiaries; and

  

(g)    none of the proceeds of the Advances will be used in violation of
Regulation U of the Board of Governors of the U.S. Federal Reserve System. Not
more than 25% of the assets subject to the limitation on liens referred to under
“Covenants” above will consist of margin stock.

Events of Default:    Events of default:   

(a)    Altria shall fail to pay principal when due and interest or other amounts
within 10 days after becoming due, in accordance with the loan documents;

  

(b)    any representation or warranty of Altria in connection with the loan
documents shall not be correct in all material respects when made or confirmed;

  

(c)    Altria shall (i) fail to perform certain terms or covenants, or (ii) fail
to perform certain other terms or covenants within 15 days or (iii) fail to
perform certain other terms or covenants within 30 days after notice of such
failure;

  

(d)    Altria or any Major Subsidiary shall default in the payment of interest,
premium or principal under certain debt obligations in excess of US$100,000,000,
or any other default under such obligation occurs if the effect of which is to
cause acceleration of the maturity of such obligation;

  

(e)    any bankruptcy, insolvency or similar proceeding shall be instituted by
or, unless dismissed or stayed within 60 days, against Altria or any Major
Subsidiary;

 

A-9



--------------------------------------------------------------------------------

  (f) any judgment in excess of US$100,000,000 shall be entered against Altria
or any Major Subsidiary and shall remain unsatisfied or unstayed for a period of
60 consecutive days; provided that such 60-day period shall be extended for a
period not to exceed an additional 120 days if (i) Altria or such Major
Subsidiary is contesting such judgment in good faith and (ii) no assets with a
fair market value in excess of US$100,000,000 of Altria or such Major Subsidiary
have been levied upon or garnished to satisfy such judgment; and

 

  (g) standard ERISA defaults (limited to liability in excess of US$500,000,000
not satisfied or discharged to the satisfaction of the PBGC or the Required
Lenders).

Indemnification:    Altria agrees to indemnify the Joint Lead Arrangers and each
Lender and each of their respective affiliates, control persons, directors,
officers, employees, attorneys and agents (each, an “Indemnified Party”) from
and against any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and disbursements of counsel),
which may be incurred by or asserted against any of them, in each case in
connection with or arising out of, or in connection with the preparation for or
defense of, any investigation, litigation or proceeding (i) related to the
Acquisition or to any other transaction in which any proceeds of any advance are
or are proposed to be applied by Altria, whether or not any such transaction is
consummated, and whether or not any Indemnified Party is a party thereto, and
(ii) related to the New Bridge Facility, or to any actions or omissions of
Altria, any of its Subsidiaries or any of its or their respective officers,
directors, employees or agents, in each case whether or not an Indemnified Party
is a party thereto and whether or not such investigation, litigation or
proceeding is brought by Altria or any other person, except for any portion of
such claims, damages, losses, liabilities or expenses that is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnified Party.
Majority Lenders:    50.1%

 

A-10



--------------------------------------------------------------------------------

Assignments and Participations:    Lenders may assign their rights and
obligations under the loan documents in a minimum amount of US$10,000,000 to one
or more financial institutions that are Eligible Assignees (such defined term in
the definitive documentation related to the New Bridge Facility to be conformed
to the definition of “Eligible Assignee” in Altria’s 5-Year Revolver).
Participations are permitted. Expenses:    Altria shall pay the reasonable
out-of-pocket expenses of the Administrative Agents (including fees and expenses
of counsel referred to below), whether or not the transactions contemplated
hereby are consummated, as well as all expenses of JPMCB, as Administrative
Agent, in connection with the administration of the loan documents. Altria shall
also pay the expenses of the Lenders in connection with the enforcement of the
loan documents. Governing Law:    New York. Counsel to Joint Lead Arrangers and
Administrative Agents:    Cravath, Swaine & Moore LLP. Counsel to Borrower:   
Hunton & Williams LLP.

 

A-11



--------------------------------------------------------------------------------

Schedule 1

Form of Confidentiality Agreement

 

Subject:   Altria Group, Inc. US$7,000,000,000 364-Day Bridge Facility (the “New
Bridge Facility”)

In connection with your possible interest in becoming a Lender in the New Bridge
Facility for Altria Group, Inc. (the “Company”), you will be receiving certain
information which is non-public, confidential or proprietary in nature. That
information and any other information, regardless of form, whether oral, written
or electronic, concerning the Company, its subsidiaries or the New Bridge
Facility furnished to you by the Company, Altria Client Services, Inc. (“Altria
Client Services”) or any of their respective Representatives in connection with
the New Bridge Facility (at any time on, before or after the date of this
Agreement), together with analyses, compilations or other materials prepared by
you or your Representatives which contain or otherwise reflect such information
or your review of, advice concerning or interest in the New Bridge Facility is
hereinafter referred to as the “Information.” As used herein, “Representatives”
refers to affiliates, directors, officers, employees, agents, auditors,
attorneys, consultants or other advisors, and references to the Company or
Altria Client Services shall be deemed to include each of their respective
affiliates. In consideration of your receipt of the Information, you agree that:

 

  1. You will not, without the prior written consent of the Company, use, either
directly or indirectly, any of the Information except in concert with the
Company and Altria Client Services in connection with the proposed New Bridge
Facility or other transactions referred to in paragraph 2 below. It is
understood that the Information may be furnished to prospective Lenders under
the New Bridge Facility in connection with the syndication of such Facility
under confidentiality agreements substantially in the form hereof or under other
procedures (including confidentiality undertakings) agreed upon by you and the
Company to ensure the confidentiality of such Information (such agreement not to
be unreasonably withheld or delayed).

 

  2. You agree to reveal the Information only to your Representatives who need
to know the Information for the purpose of evaluating, administering or
monitoring the New Bridge Facility or in connection with any securities offering
or other transaction for which you or your affiliates have been retained by the
Company or Altria Client Services, who are informed by you of the confidential
nature of the Information, and who agree to be bound by the terms and conditions
of this Agreement. You agree to be responsible for any breach of this Agreement
by any of your Representatives and to indemnify and hold the Company, Altria
Client Services and their respective Representatives harmless from and against
any and all liabilities, claims, causes of action, costs and expenses (including
attorney fees and expenses) arising out of the breach of this Agreement by you
or your Representatives.

 

  3.

Without the prior written consent of the Company or Altria Client Services, you
shall not disclose to any person (except as otherwise expressly permitted
herein) the fact that the Information has been made available, that discussions
are taking

 

Schedule 1-1



--------------------------------------------------------------------------------

 

place between the Company, Altria Client Services and you or any other financial
institution concerning the New Bridge Facility, or any of the terms, conditions
or other facts with respect thereto (including the status thereof), or that the
New Bridge Facility has been consummated.

 

  4. This Agreement shall be inoperative as to any portion of the Information
that (i) is or becomes generally available to the public on a non-confidential
basis through no fault or action by you or your Representatives, or (ii) is or
becomes available to you on a non-confidential basis from a source other than
the Company, Altria Client Services or their respective Representatives, which
source, to the best of your knowledge, is not prohibited from disclosing such
Information to you by a contractual, legal or fiduciary obligation to the
Company, Altria Client Services or their respective Representatives.

 

  5. You may disclose the Information at the request of any regulatory or
supervisory authority having jurisdiction over you; provided that you request
confidential treatment of such Information to the extent permitted by law;
provided further, that, insofar as practicable, you notify the Company and
Altria Client Services in advance of such disclosure pursuant to the following
paragraph.

 

  6. In the event that you or anyone to whom you transmit the Information
pursuant to this Agreement becomes legally compelled to disclose any of the
Information or the existence of the New Bridge Facility, you shall provide the
Company and Altria Client Services with notice of such event promptly upon your
obtaining knowledge thereof (provided that you are not otherwise prohibited by
law from giving such notice) so that the Company may seek a protective order or
other appropriate remedy. In the event that such protective order or other
remedy is not obtained, you shall furnish only that portion of the Information
that is legally required and shall disclose the Information in a manner
reasonably designed to preserve its confidential nature.

 

  7. In the event that discussions with you concerning the New Bridge Facility
are discontinued or your participation in the New Bridge Facility is otherwise
terminated, you shall deliver to Altria Client Services the copies of the
Information that were furnished to you by or on behalf of the Company and
represent to Altria Client Services that you have destroyed all other copies
thereof, provided that you may maintain copies of the Information, subject to
the terms of this Agreement, as required by law or regulations or document
retention policies applicable to you. All of your obligations hereunder and all
of the rights and remedies of the Company and Altria Client Services hereunder
shall survive any discontinuance of discussions, termination of your
participation or any return or destruction of the Information.

 

  8.

You acknowledge that disclosure of the Information in violation of the terms of
this Agreement could have material adverse consequences that could not be
adequately compensated by money damages alone, and agree that, in the event of
any breach by you or your Representatives of this Agreement, the Company, Altria
Client Services and their respective Representatives will be entitled to

 

Schedule 1-2



--------------------------------------------------------------------------------

 

equitable relief (including injunction and specific performance) in addition to
all other remedies available to them at law or in equity.

 

  9. The obligations set forth in this Agreement shall survive until the
earliest of two years from the date of this Agreement or until execution of any
agreement between Altria and you with respect to the Facilities or an agreement
which contains confidentiality provisions superseding this Agreement. This
Agreement shall govern your confidentiality obligations from the date hereof
with respect to Information furnished to you as described above in connection
with the New Bridge Facility, and from the date hereof no prior agreement
entered into by you and Altria will apply to such Information.

 

  10. This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York.

THIS AGREEMENT IS IN ADDITION TO AND, EXCEPT AS PROVIDED ABOVE, DOES NOT
SUPERSEDE THE CONFIDENTIALITY AGREEMENTS CONTAINED IN ANY CREDIT AGREEMENTS OF
THE COMPANY OR ITS AFFILIATES TO WHICH YOU ARE A PARTY.

BY ACCEPTING THE INFORMATION, YOU ACKNOWLEDGE THAT YOU AGREE TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, AND YOU AGREE TO BE BOUND BY SUCH TERMS AND
CONDITIONS.

IT IS UNDERSTOOD AND AGREED THAT THE COMPANY, ALTRIA CLIENT SERVICES AND THEIR
RESPECTIVE REPRESENTATIVES MAY RELY ON THIS EXPRESS AGREEMENT.

 

Schedule 1-3



--------------------------------------------------------------------------------

Exhibit B

ALTRIA GROUP, INC.

Summary of Terms and Conditions

Amendment to Existing Bridge Facility

Terms used herein and not otherwise defined are being used as defined in the
US$4,000,000,000 364-Day Bridge Loan Agreement dated as of January 28, 2008 (the
“Existing Bridge Facility”) among Altria Group, Inc. and the Lenders and agents
parties thereto.

 

  Borrower:    Altria Group, Inc. (“Altria”).   Guarantor:    Philip Morris USA
Inc.

  Amendments

  Pricing:

  

 

Effective upon the closing of the US$7,000,000,000 364-Day Bridge Loan Facility
to be entered into by Altria and certain agent banks and lenders in connection
with Altria’s acquisition of UST Inc. (the “New Bridge Facility”), the
definition of “Applicable Interest Rate Margin” will be conformed to the
definition of the same term in the New Bridge Facility, and the Facility Fee
will be replaced with a Commitment Fee as follows:

   Altria will pay to each Lender a Commitment Fee at the Applicable Commitment
Fee Rate (as defined below) per annum on the undrawn amount of its Commitment,
accruing from the closing date of the New Bridge Facility and payable quarterly
in arrears.    “Applicable Commitment Fee Rate” means for any period a
percentage per annum equal to the percentage per annum set forth below
determined by reference to the lower of (i) the rating of Altria’s long-term
senior unsecured debt from Standard & Poor’s and (ii) the rating of Altria’s
long-term senior unsecured debt from Moody’s, in each case in effect from time
to time during such period:     

Rating

  

Applicable

Commitment

Fee Rate

   A-/A3 or higher    0.1000%    lower than A-/A3 and BBB/Baa2 or higher (but,
if BBB/Baa2, not on negative watch)    0.1500%

 

B-1



--------------------------------------------------------------------------------

   BBB-/Baa3 or lower, or BBB/Baa2 and on negative watch    0.3500% Maturity:   
Extendible at Altria’s option for two three-month periods, for up to a total of
six months.

Mandatory

Prepayment:

  

 

Amendment to Section 2.10(b) to add a requirement that Advances be prepaid, and
Commitments reduced, in an aggregate amount equal to 100% of the net proceeds of
any asset sale outside of Altria’s ordinary course of business (subject to
certain exceptions and thresholds to be determined).

Financial Ratio:    Amendment to Section 5.01(c)(i) to change the ratio of Debt
to Consolidated EBITDA from 2.5 to 1 to 3.0 to 1. Consent Fee:   

0.125% of the amount of the Commitment of each consenting Lender on the date on
which the Conditions Precedent (described below) have been satisfied (the
“Consent Date”); such fee shall be earned on the Consent Date and payable within
3 business days of the Consent Date.

 

0.125% of the amount of the Commitment of each consenting Lender on the earlier
of November 14, 2008 and the Closing Date; such fee shall be earned on the
Consent Date and payable on the earlier of November 14, 2008 and the Closing
Date.

Extension Fee:    0.750% of the amount of the Commitment of each Lender on the
extension date of the first three month extension, and 3.000% of the amount of
the Commitment of each Lender on the extension date of the second three month
extension. Conditions Precedent:   

1.     Consent by Lenders with total aggregate Commitments of US$3,000,000,000
or more, which shall include JPMCB, GSCP and GSB.

 

2.     The receipt of (i) satisfactory opinions of counsel to Altria and of
counsel to the Administrative Agents as to the transactions contemplated hereby
and (ii) such corporate resolution, certificates and other documentation from
Altria as shall reasonably be requested.

 

B-2



--------------------------------------------------------------------------------

Exhibit C

ALTRIA GROUP, INC.

Summary of Terms and Conditions

Amendment to 5-Year Revolver

Terms used herein and not otherwise defined are being used as defined in the
US$3,500,000,000 5-Year Revolving Credit Agreement dated as of April 15, 2005
(the “5-Year Revolver”) among Altria Group, Inc. and the Lenders and agents
parties thereto.

 

  Borrowers:    Altria Group, Inc. (“Altria”) and its wholly-owned subsidiaries
as designated from time to time (each, a “Borrower”).   Guarantor:    Altria.
  Additional   Guarantor:    Philip Morris USA Inc.   Financial Ratio:   
Amendment to Section 5.01(c)(i) to change the ratio of Debt to Consolidated
EBITDA from 2.5 to 1 to 3.0 to 1.   Consent Fee:    0.125% of the amount of the
Commitment of each consenting Lender on the date on which the Conditions
Precedent (described below) have been satisfied (the “Revolver Consent Date”);
such fee shall be earned on the Revolver Consent Date and payable within 3
business days after the Revolver Consent Date.   Conditions   Precedent:   

1.     Consent by Required Lenders, which shall include JPMCB and GSCP.

 

2.     The receipt of (i) satisfactory opinions of counsel to Altria and of
counsel to the Administrative Agents as to the transactions contemplated hereby
and (ii) such corporate resolution, certificates and other documentation from
Altria as shall reasonably be requested.

 

C-1



--------------------------------------------------------------------------------

Exhibit D

[Form of Accession Letter]

CONFIDENTIAL

October [    ], 2008

Project Table

Amended and Restated Commitment Letter

Accession Letter

 

To: Altria Group, Inc.

J.P. Morgan Securities Inc.

J.P. Morgan Chase Bank, N.A.

Goldman Sachs Credit Partners L.P.

Goldman Sachs Bank USA

Ladies and Gentlemen:

Reference is made to the Amended and Restated Commitment Letter dated October [
], 2008 (together with the Term Sheets attached thereto and as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
the provisions thereof, the “Commitment Letter”), initially among Altria Group,
Inc., a Virginia corporation, J.P. Morgan Securities Inc., JPMorgan Chase Bank,
N.A., Goldman Sachs Credit Partners L.P. and Goldman Sachs Bank USA. Terms used
but not defined in this Accession Letter have the meanings assigned to them in
the Commitment Letter.

The undersigned financial institution acknowledges receipt of a copy of the
Commitment Letter and agrees, by its execution and delivery of this Accession
Letter, to become a party to and an Additional Initial Lender and an Initial
Lender under the Commitment Letter and to observe and be bound by all the terms
and conditions thereof.

Furthermore, the undersigned is pleased to advise Altria Group, Inc. of its
commitment to provide US$             of the New Bridge Facility and consent to
the Amendments, as applicable, in each case, upon the terms and subject to the
conditions set forth in the Commitment Letter, and such commitment shall be
deemed to be an assignment to the undersigned of a pro rata portion of each
Original Initial Lender’s commitment under the Commitment Letter.

[Signature pages follow.]

 

D-1



--------------------------------------------------------------------------------

NAME OF INSTITUTION:

 

By  

 

  Name:     Title:  

 

D-2



--------------------------------------------------------------------------------

Accepted and agreed to by:

 

ALTRIA GROUP, INC., by  

 

  Name:   William F. Gifford   Title:   Vice President and Treasurer J.P. MORGAN
SECURITIES INC., by  

 

  Name:     Title:   GOLDMAN SACHS CREDIT PARTNERS L.P., by  

 

  Name:     Title:  

 

D-3